DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: actuators 306.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 10 and 11.  See MPEP § 608.01(n).  Accordingly, the claim 12 has not been further treated on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami et al. (US Pub No: 2017/0075330 A1, hereinafter) in view of Choi et al. (US Pub No: 2014/0214271 A1, hereinafter Choi) and Ishikawa et al. (JP 2020026981 A, hereinafter Ishikawa).
Regarding Claim 1:
	Matsunami discloses
A recognition sensor comprising: a three-dimensional sensor structured to be capable of setting an elevation angle.  Paragraph [0040] describes a three-dimensional sensor that can scan a laser in a range of azimuth angle and an elevation angle around the origin.
Matsunami does not teach a controller structured to control the elevation angle of a 3D sensor and that the height of a correction point selected from among a plurality of measurement points on a scan line that approaches a predetermined value.
Choi teaches:
and a controller structured to control the elevation angle of the three-dimensional sensor.  Paragraph [0045] describes a speed-adaptive laser scanner sensor 300 that adjusts the range of the angle of the field of view of a laser scanner for detecting an object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami to incorporate the teachings of Choi to show a controller structured to control the elevation angle of a 3D sensor.  One would have been motivated to do so because Matsunami already describes a laser being able to scan a range of azimuth and elevation angles.  Choi just further describes how this is done.
Matsunami and Choi do not teach a height of a correction point selected from among a plurality of measurement points on a scan line that approaches a predetermined value.
Ishikawa teaches:
such that a height of a correction point selected from among a plurality of measurement points on a scan line approaches a predetermined value.  Paragraph [0025] describes a laser scanning unit 2 that is fixed to a support member 30 at a height in which an object can be looked down from above.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami and Choi to incorporate the teachings of Ishikawa to show a height of a correction point selected from among a plurality of measurement points on a scan line that approaches a predetermined value.  One would have been motivated to do so that the sensor information can be determined to be calibrated correctly.

Regarding Claim 2:
	Matsunami discloses:
A recognition sensor comprising: a three-dimensional sensor structured to be capable of setting an elevation angle.  Paragraph [0040] describes a three-dimensional sensor that can scan a laser in a range of azimuth angle and an elevation angle around the origin.
Matsunami does not teach a controller structured to control the elevation angle of a 3D sensor and that the height of a measurement approaches a predetermined value regardless of a horizonal distance up to the measurement point.
Choi teaches:
and a controller structured to control the elevation angle of the three-dimensional sensor.  Paragraph [0045] describes a speed-adaptive laser scanner sensor 300 that adjusts the range of the angle of the field of view of a laser scanner for detecting an object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami to incorporate the teachings of Choi to show a controller structured to control the elevation angle of a 3D sensor.  One would have been motivated to do so because Matsunami already describes a laser being able to scan a range of azimuth and elevation angles.  Choi just further describes how this is done.
Matsunami and Choi do not teach a height of a measurement approaches a predetermined value regardless of a horizonal distance up to the measurement point.
Ishikawa teaches:
such that a height of a measurement point approaches a predetermined value regardless of a horizonal distance up to the measurement point.  Paragraph [0025] describes a laser scanning unit 2 that is fixed to a support member 30 at a height in which an object can be looked down from above.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami and Choi to incorporate the teachings of Ishikawa to show a height of a measurement approaches a predetermined value regardless of a horizonal distance up to the measurement point.  One would have been motivated to do so that the sensor information can be determined to be calibrated correctly.

Regarding Claim 3:
	Matsunami discloses:
A recognition sensor comprising: a three-dimensional sensor structured to be capable of setting an elevation angle.  Paragraph [0040] describes a three-dimensional sensor that can scan a laser in a range of azimuth angle and an elevation angle around the origin.
Matsunami does not teach a controller structured to control the elevation angle of a 3D sensor and that each scan line has a constant height regardless of a scanning angle when scanning an object which is a substantially flat plane.
Choi teaches:
and a controller structured to control the elevation angle of the three-dimensional sensor.  Paragraph [0045] describes a speed-adaptive laser scanner sensor 300 that adjusts the range of the angle of the field of view of a laser scanner for detecting an object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami to incorporate the teachings of Choi to show a controller structured to control the elevation angle of a 3D sensor.  One would have been motivated to do so because Matsunami already describes a laser being able to scan a range of azimuth and elevation angles.  Choi just further describes how this is done.
Matsunami and Choi do not teach that each scan line has a constant height regardless of a scanning angle when scanning an object which is a substantially flat plane
such that each scan line has a constant height regardless of a scanning angle when scanning an object which is a substantially flat plane.  Paragraph [0025] describes a laser scanning unit 2 that is fixed to a support member 30 at a height in which an object can be looked down from above.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami and Choi to incorporate the teachings of Ishikawa to show that each scan line has a constant height regardless of a scanning angle when scanning an object which is a substantially flat plane.  One would have been motivated to do so that the sensor information can be determined to be calibrated correctly.

Regarding Claim 4:
	Matsunami discloses:
The recognition sensor according to claim 1, wherein the controller performs preliminary measurement for a correction point selected from among the plurality of measurement points.  Paragraph [0045] describes a point group coordinate calculating section 11 that calculates a 3D position coordinates by using a distance between the measurement object and the sensor and an irradiation angle (a reflection angle) which is measured by the 3D sensor.
and wherein the elevation angle to be used in the main measurement is calculated based on the distance and the elevation angle acquired in the preliminary measurement.  Paragraph [0045] describes a point group coordinate calculating section 11 that calculates a 3D position coordinates by using a distance between the measurement object and the sensor and an irradiation angle (a reflection angle) which is measured by the 3D sensor.  The point group calculating section 11 may carry out matching processing of the point group data obtained by the 3D sensor in a plurality of positions and extract as point group data 20.

Regarding Claim 5:
	Matsunami discloses:
The recognition sensor according to claim 1, wherein the controller corrects the elevation angle for each of the measurement points.  Paragraph [0045] describes a point group coordinate calculating section 11 that calculates a 3D position coordinates by using a distance between the measurement object and the sensor and an irradiation angle (a reflection angle) which is measured by the 3D sensor.  The point group calculating section 11 may carry out matching processing of the point group data obtained by the 3D sensor in a plurality of positions and extract as point group data 20.

Regarding Claim 6:
	Matsunami and Ishikawa teaches:
The recognition sensor according to claim 1, wherein the controller corrects the elevation angle at least once for each scan line and for each object.  Paragraph [0045] of Matsunami describes a point group coordinate calculating section 11 that calculates a 3D position coordinates by using a distance between the measurement object and the sensor and an irradiation angle (a reflection angle) which is measured by the 3D sensor.  The point group calculating section 11 may carry out matching processing of the point group data obtained by the 3D sensor in a plurality of positions and extract as point group data 20.  Paragraph [0025] of Ishikawa describes a laser scanning unit 2 that is fixed to a support member 30 at a height in which an object can be looked down from above.

Regarding Claim 7:
	Choi teaches:
A motor vehicle comprising the recognition sensor according to claim 1.  Paragraph [0033] describes a sensor.  Paragraph [0036] describes a speed-adaptive camera sensor 200.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunami in view of Choi and Ishikawa and further in view of Lang et al. (US Pub No: 2017/0225610 A1, hereinafter Lang).
Regarding Claim 8:
Matsunami, Choi, and Ishikawa teach the above inventions in claim 1.  Matsunami, Choi, and Ishikawa do not teach a lamp comprising a recognition sensor.
Lang teaches:
An automotive lamp comprising the recognition sensor according to claim 1.  Paragraph [0014] describes a first position sensor is placed on the headlight or is carried by the headlight.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunami, Choi, and Ishikawa to incorporate the teachings of Lang to show a lamp comprising a recognition sensor.  One would have been motivated to do so because the sensors can be protected by the headlamp instead of exposed to the elements if placed on the body.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2019113507 A) in view of Ohta (US Pub No: 2011/0292217 A1, hereinafter Ohta).
Regarding Claim 9:
	Nishida discloses:
A control method for a three-dimensional sensor structured to be capable of scanning in a horizontal direction and to be capable of adjusting an elevation angle thereof, the control method comprising.  Paragraph [0019] describes a TS100 that has a structure with the main body 200 and the laser scanner unit 101.  TS100 also has a main body 11.  The main body 11 has a U-shape having two extending portions extending upward as viewed from the Y axis, as well as a movable portion 13 that has a vertical angle between two extending portions.  This allows control of the elevation angle and depression angle.  Paragraph [0020] describes that the main body 11 that has angle control of the horizontal rotation angle with respect to the pedestal 12.  Paragraph [0009] describes a control device for controlling 3D coordinate measuring means for measuring 3D coordinates of a reflector disposed on a measurement object.
setting a first elevation angle for the three- dimensional sensor.  Paragraph [0026] describes a first tower portion 21 that contains a drive circuit for driving the motor and a control circuit thereof.  The structure is set which makes the rotation part 25 project from the 1st tower.  This describes setting a first elevation angle of the sensor.
Nishida does not teach a measuring distance as a preliminary measurement, calculating a second elevation angle based on the first elevation angle and the distance measured in the preliminary measurement, and setting the second elevation angle for the 3D sensor, and measuring a distance as a main measurement.   
Ohta teaches:
and measuring a distance as a preliminary measurement.  Paragraph [0064] describes a preliminary image that is obtained by the preliminary photographing operation.
calculating, by means of a processor, a corrected second elevation angle based on the first elevation angle and the distance measured in the preliminary measurement.  Paragraph [0064] describes a deviation between the first exposure and the second exposure of the celestial object images.  This difference is caused due to the rotational center difference between the measured photographing azimuth angle As and photographing elevation angle hs.  Based on the difference, the azimuth angle and the elevation angle are corrected.  Paragraph [0037] describes a CPU that performs a signal processing operation on an image signal.
and setting the second elevation angle for the three- dimensional sensor, and measuring a distance as a main measurement.  Paragraph [0064] describes a deviation between the first exposure and the second exposure of the celestial object images.  This difference is caused due to the rotational center difference between the measured photographing azimuth angle As and photographing elevation angle hs.  Based on the difference, the azimuth angle and the elevation angle are corrected.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the teachings of Ohta to show a measuring distance as a preliminary measurement, calculating a second elevation angle based on the first elevation angle and the distance measured in the preliminary measurement, and setting the second elevation angle for the 3D sensor, and measuring a distance as a main measurement.  One would have been motivated to do so in order to correct the positions of the celestial objects.

Claim(s) 10 - 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ganesh et al. (US Pub No: 2004/0024660 A1, hereinafter Ganesh) and Yu et al. (US Pub No: 2018/0046896 A1, hereinafter Yu).
Regarding Claim 10:
	Nishida discloses:
An object recognition system comprising: a three-dimensional sensor structured to generate a set of line data for a plurality of horizontal lines defined with different heights.  Paragraph [0019] describes a TS100 that has a structure with the main body 200 and the laser scanner unit 101.  TS100 also has a main body 11.  The main body 11 has a U-shape having two extending portions extending upward as viewed from the Y axis, as well as a movable portion 13 that has a vertical angle between two extending portions.  This allows control of the elevation angle and depression angle.  Paragraph [0020] describes that the main body 11 that has angle control of the horizontal rotation angle with respect to the pedestal 12.  Paragraph [0009] describes a control device for controlling 3D coordinate measuring means for measuring 3D coordinates of a reflector disposed on a measurement object.
Nishida does not teach a processing device structured to identify a class of an object based on the set of line data, wherein the processing device is adaptive to generate a set of intermediate data based on the set of line data, integrate the set of intermediate data so as to generate final data indicative of the class of the object, and that each item of the set of intermediate data being with respect to multiple classes and multiple portions of the object.
	Ganesh teaches:
and a processing device structured to identify a class of an object based on the set of line data.  Paragraph [0091] describes a line of data that classes a plurality of data objects.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the teachings of Ganesh to show a processing device structured to identify a class of an object based on the set of line data.  One would have been motivated to do so that information is organized within the designated classes.
Nishida and Ganesh do not teach wherein the processing device is adaptive to generate a set of intermediate data based on the set of line data, integrate the set of intermediate data so as to generate final data indicative of the class of the object, and that each item of the set of intermediate data being with respect to multiple classes and multiple portions of the object.
	Yu teaches:
wherein the processing device is adaptive to generate a set of intermediate data based on the set of line data.  Paragraph [0067] describes a set of input data that is input to the neural network to generate the intermediate data.
and integrates the set of intermediate data so as to generate final data indicative of the class of the object.  Paragraph [0057] describes intermediate data that comprises each layer.  Paragraph [0027] describes that the classifier uses this intermediate data to classify an input image.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Ganesh to incorporate the teachings of Yu to show wherein the processing device is adaptive to generate a set of intermediate data based on the set of line data, integrate the set of intermediate data so as to generate final data indicative of the class of the object.  One would have been motivated to do so to find the optimal fixed-point range of each layer ([0067] of Yu).
	Ganesh and Yu teach:
each item of the set of intermediate data being with respect to multiple classes and multiple portions of the object.  Paragraph [0091] of Ganesh describes a line of data that classes a plurality of data objects.  Paragraph [0067] of Yu describes a set of input data that is input to the neural network to generate the intermediate data.
	Claim 21 is substantially similar to claim 10 and is rejected on the same grounds.

Regarding Claim 11:
	Yu teaches:
The object recognition system according to claim 10, wherein the set of intermediate data is generated using a neural network.  Paragraph [0067] describes a set of input data that is input to the neural network to generate the intermediate data.

Regarding Claim 12:
	Ganesh and Yu teach:
The object recognition system according to claim 10 or 11, wherein each item of the set of intermediate data represents probabilities for the multiple portions of the multiple classes.  Paragraph [0091] of Ganesh describes a line of data that classes a plurality of data objects.  Paragraph [0067] of Yu describes a set of input data that is input to the neural network to generate the intermediate data.

Regarding Claim 13:
	Nishida and Yu teach:
The object recognition system according to claim 11, wherein the processing device comprises: a plurality of first neural networks that correspond to the set of line data.  Paragraph [0019] of Nishida describes a TS100 that has a structure with the main body 200 and the laser scanner unit 101.  TS100 also has a main body 11.  The main body 11 has a U-shape having two extending portions extending upward as viewed from the Y axis, as well as a movable portion 13 that has a vertical angle between two extending portions.  This allows control of the elevation angle and depression angle.  Paragraph [0020] of Nishida describes that the main body 11 that has angle control of the horizontal rotation angle with respect to the pedestal 12.  Paragraph [0009] of Nishida describes a control device for controlling 3D coordinate measuring means for measuring 3D coordinates of a reflector disposed on a measurement object.  Paragraph [0063] of Yu describes a neural network.
	Ganesh and Yu teach:
each of which is adaptive to generate one item of the set of intermediate data that represents a probability of matching between the corresponding line data and each of the multiple portions of the multiple classes.  Paragraph [0067] of Yu describes a set of input data that is input to the neural network to generate the intermediate data.  Paragraph [0057] of Yu describes intermediate data that comprises each layer.  Paragraph [0027] of Yu describes that the classifier uses this intermediate data to classify an input image.  Paragraph [0091] of Ganesh describes a line of data that classes a plurality of data objects.  
and a second neural network adaptive to receive the set of intermediate data, and to generate the final data that represents probabilities for the multiple classes.  Paragraph [0067] of Yu describes a set of input data that is input to the neural network to generate the intermediate data.  Paragraph [0057] of Yu describes intermediate data that comprises each layer.  Paragraph [0027] of Yu describes that the classifier uses this intermediate data to classify an input image.  Paragraph [0091] of Ganesh describes a line of data that classes a plurality of data objects.

Claim(s) 14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ganesh and Yu and further in view of Kitamura (US Pub No: 2020/0364570 A1, hereinafter Kitamura).
Regarding Claim 14:
Nishida, Ganesh, and Yu teach the above inventions in claim 13.  Nishida, Ganesh, and Yu do not teach a plurality of first neural networks are learned using teaching data obtained for the multiple portions of the multiple classes and a second neural network is learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.
Kitamura teaches:
The object recognition system according to claim 13, wherein the plurality of first neural networks are learned using teaching data obtained for the multiple portions of the multiple classes.  Paragraph [0087] describes a second neural network that uses learning data.  Paragraph [0147] describes a learned model 140 that acquires processing performance for multiclass classification by machine learning.
and the second neural network is learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.  Paragraph [0087] describes a second neural network that uses learning data and a parameter in the first neural network does not change.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, and Yu to incorporate the teachings of Kitamura to show a plurality of first neural networks are learned using teaching data obtained for the multiple portions of the multiple classes and a second neural network is learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.  One would have been motivated to do so that the task of classifying the second-class classification is added without changing output performance of the learned first neural network.

Regarding Claim 16:
Nishida, Ganesh, and Yu teach the above inventions in claim 10.  Nishida, Ganesh, and Yu do not teach a processing device that supports normalization as preprocessing in which valued included in each item of line data are divided by a predetermined value.
Kitamura teaches:
The object recognition system according to claim 10, wherein the processing device supports normalization as preprocessing in which values included in each item of line data are divided by a predetermined value.  Paragraph [0100] describes a first neural network 11 which includes one or more of at least one type of layer of a normalization layer.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, and Yu to incorporate the teachings of Kitamura to show a processing device that supports normalization as preprocessing in which valued included in each item of line data are divided by a predetermined value.  One would have been motivated to do so to remove data redundancy to make a database more flexible.

Regarding Claim 22:
	Nishida discloses
that correspond to a plurality of horizontal lines with different heights, wherein the processing device comprises.  Paragraph [0019] describes a TS100 that has a structure with the main body 200 and the laser scanner unit 101.  TS100 also has a main body 11.  The main body 11 has a U-shape having two extending portions extending upward as viewed from the Y axis, as well as a movable portion 13 that has a vertical angle between two extending portions.  This allows control of the elevation angle and depression angle.  Paragraph [0020] describes that the main body 11 that has angle control of the horizontal rotation angle with respect to the pedestal 12.  Paragraph [0009] describes a control device for controlling 3D coordinate measuring means for measuring 3D coordinates of a reflector disposed on a measurement object.
Nishida does not teach a learning method for processing device structured to identify a class of an object based on a set of line data, a plurality of first neural networks that correspond to the set of line data, each of which is adaptive to generate one item of a set of intermediate data that represents probabilities for the multiple portions of the multiple classes, a second neural network adaptive to receive the set of intermediate data, and to generate final data that represents probabilities for the multiple classes, wherein the learning method comprises a first neural network being learned using a set of line data obtained for multiple portions of multiple classes, and a second neural network being learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.
Ganesh teaches:
A learning method for a processing device structured to identify a class of an object based on a set of line data.  Paragraph [0091] describes a line of data that classes a plurality of data objects.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the teachings of Ganesh to show a processing device structured to identify a class of an object based on the set of line data.  One would have been motivated to do so that information is organized within the designated classes.
Nishida and Ganesh do not teach a plurality of first neural networks that correspond to the set of line data, each of which is adaptive to generate one item of a set of intermediate data that represents probabilities for the multiple portions of the multiple classes, a second neural network adaptive to receive the set of intermediate data, and to generate final data that represents probabilities for the multiple classes, wherein the learning method comprises a first neural network being learned using a set of line data obtained for multiple portions of multiple classes, and a second neural network being learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.
	Yu teaches:
a plurality of first neural networks that correspond to the set of line data, each of which is adaptive to generate one item of a set of intermediate data that represents probabilities for the multiple portions of the multiple classes. Paragraph [0067] of Yu describes a set of input data that is input to the neural network to generate the intermediate data.  Paragraph [0057] of Yu describes intermediate data that comprises each layer.  Paragraph [0027] of Yu describes that the classifier uses this intermediate data to classify an input image.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Ganesh to incorporate the teachings of Yu to show a plurality of first neural networks that correspond to the set of line data, each of which is adaptive to generate one item of a set of intermediate data that represents probabilities for the multiple portions of the multiple classes.  One would have been motivated to do so to find the optimal fixed-point range of each layer ([0067] of Yu).
Ganesh and Yu teach:
and a second neural network adaptive to receive the set of intermediate data, and to generate final data that represents probabilities for the multiple classes.  Paragraph [0067] of Yu describes a set of input data that is input to the neural network to generate the intermediate data.  Paragraph [0057] of Yu describes intermediate data that comprises each layer.  Paragraph [0027] of Yu describes that the classifier uses this intermediate data to classify an input image.  Paragraph [0091] of Ganesh describes a line of data that classes a plurality of data objects.
Nishida, Ganesh, and Yu do not teach wherein the learning method comprises a first neural network being learned using a set of line data obtained for multiple portions of multiple classes, and a second neural network being learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.
Kitamura teaches:
and wherein the learning method comprises: the first neural networks being learned using a set of line data obtained for multiple portions of multiple classes.  Paragraph [0087] describes a second neural network that uses learning data.  Paragraph [0147] describes a learned model 140 that acquires processing performance for multiclass classification by machine learning.
and the second neural network being learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.  Paragraph [0087] describes a second neural network that uses learning data and a parameter in the first neural network does not change.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, and Yu to incorporate the teachings of Kitamura to show wherein the learning method comprises a first neural network being learned using a set of line data obtained for multiple portions of multiple classes, and a second neural network being learned while changing a correspondence relation between outputs of the plurality of first neural networks that have learned and a plurality of input nodes of the second neural network.  One would have been motivated to do so that the task of classifying the second-class classification is added without changing output performance of the learned first neural network.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ganesh, Yu, and Kitamura and further in view of Nothacker et al. (US Pub No: 2017/0303819 A1, hereinafter Nothacker).
Regarding Claim 15:
Nishida, Ganesh, Yu, and Kitamura teach the above inventions in claim 14.  Nishida, Ganesh, Yu, and Kitamura do not teach a correspondence relation being changed at random.
Nothacker teaches:
The object recognition system according to claim 14, wherein the correspondence relation is changed at random.  Paragraph [0013] describes a neural network using random forest method.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, Yu, and Kitamura to incorporate the teachings of Nothacker to show a correspondence relation being changed at random.  One would have been motivated to do so that many decision trees are created to create an uncorrelated forest of trees whose prediction by committee is more accurate than an individual tree.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ganesh and Yu and further in view of Gurghan et al. (US Pub No: 2017/0369016 A1, hereinafter Gurghan).
Regarding Claim 17:
Nishida, Ganesh, and Yu teach the above inventions in claim 10.  Nishida, Ganesh, and Yu do not teach multiple classes of an object including at least pedestrian and a bicycle.
Gurghian teaches:
The object recognition system according to claim 10, wherein the multiple classes of the object include at least a pedestrian, a person on a bicycle, and a motor vehicle.  Paragraph [0026] describes a neural network that classifies an object as a pedestrian, bicyclist, etc…
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, and Yu to incorporate the teachings of Gurghian to show multiple classes of an object including at least pedestrian and a bicycle.  One would have been motivated to do so to detect and track the path of approaching traffic ([0027] of Gurghian).

Regarding Claim 18:
Nishida, Ganesh, and Yu teach the above inventions in claim 10.  Nishida, Ganesh, and Yu do not teach a motor vehicle comprising an object recognition system.
Gurghan teaches:
A motor vehicle comprising the object recognition system according to claim 10.  Paragraph [0034] describes an area 231 is monitored by external sensors of a vehicle to sense objects within area 231.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, and Yu to incorporate the teachings of Gurghan to show a motor vehicle comprising an object recognition system.  One would have been motivated to do so to determine which objects are approaching a vehicle.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ganesh, Yum and Gurghan and further in view of Lang.
Regarding Claim 19:
Nishida, Ganesh, Yu, and Gurghan teach the above inventions in claim 10.  Nishida, Ganesh, Yu, and Gurghan do not teach a 3D sensor built into a headlamp.
Nishida and Lang teach:
The motor vehicle according to claim 18, wherein the three-dimensional sensor is built into a headlamp.  Paragraph [0014] of Lang describes a first position sensor is placed on the headlight or is carried by the headlight.  Paragraph [0009] of Nishida describes a control device for controlling 3D coordinate measuring means for measuring 3D coordinates of a reflector disposed on a measurement object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, Yum, and Gurghan to incorporate the teachings of Lang to show a lamp comprising a recognition sensor.  One would have been motivated to do so because the sensors can be protected by the headlamp instead of exposed to the elements if placed on the body.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ganesh and Yum and further in view of Lang.
Regarding Claim 20:
Nishida, Ganesh, and Yu teach the above inventions in claim 10.  Nishida, Ganesh, and Yu do not teach a 3D sensor built into a headlamp.
Lang teaches:
An automotive lamp comprising the object recognition system according to claim 10.  Paragraph [0014] of Lang describes a first position sensor is placed on the headlight or is carried by the headlight.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida, Ganesh, and Yu to incorporate the teachings of Lang to show a lamp comprising a recognition sensor.  One would have been motivated to do so because the sensors can be protected by the headlamp instead of exposed to the elements if placed on the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bridges (US Pub No: 2015/0015895 A1): A device for optically scanning and measuring an environment is provided. The device includes a first measurement device that emits a light beam in a direction to measure a distance to a remote target based at least in part on light reflected by the remote target. A three-dimensional camera coupled to a periphery of the first measurement device is configured to record an image of an object. A processor is operably coupled to the first measurement device and three-dimensional camera and is responsive to determine the three-dimensional coordinates of the measurement point based at least in part on the angles of rotation of the device and the distance. The processor further being responsive to determine the three-dimensional coordinates of a plurality of points on the object based at least in part on the angles of rotation of the device and the image.
Laurent (US Pub No: 2014/0207411 A1): Measuring a distance to a surface while compensating for variations in a transverse position and/or low speed displacement of the instrument. One method includes retrieving a predetermined transversal distance from a longitudinal feature at which to extract a relevant distance; retrieving a distance set; retrieving a position of the longitudinal feature relative to the distance set; extracting a range point at the predetermined transversal distance from the longitudinal feature; adding the extracted point to a longitudinal distance set. In another method, if two sensors are provided with an overlap in the transversal direction, extracting a range point at a predetermined transversal position; adding the extracted range point to a longitudinal distance set; retrieving a pitch angle of the instrument; calculating a local slope of the surface using an overlapping transversal point, the pitch angle and the separation length; calculating a height variation using the local slope and a longitudinal separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665